DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended reciting “wherein the upper and lower walls and the opposed side walls of the encompassed extent of the channel are deflectable with respect to the planar substrate toward the fluid reservoir such that the flexible conduit fluidly connects the at least one 
However, it is noted the passages offered from the specification, at best, describe the flexible conduit 126 formed by the cutouts 128 is deflectable with respect to the planar substrate (i.e., “a flexible conduit defined by a portion of the substrate encompassing an extent of at least one of the channels that is partially separated or separable from the remainder of the substrate” in claim 1).  It would appear the upper (706) and lower (708) walls and the opposed side walls (701/705) of the encompassed extent of the channel (124) are not deflectable with respect to the planar substrate. Accordingly, the disclosure as originally filed provided no implicit or explicit support for the upper and lower walls and the opposed side walls of the encompassed extent of the channel are deflectable with respect to the planar substrate toward the fluid reservoir such that the flexible conduit fluidly connects the at least one channel to the fluid reservoir.  This is considered new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


The term “deflectable” in claim 1 is a relative term which renders the claim indefinite. The term “deflectable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-6, 9 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayenga et al. (US 6431212) in view of Battrell et al. (US 2012/0177543).
Regarding claim 1, Hayenga et al. teach an apparatus comprising: 
a fluid reservoir (32); and 
a laminate fluidic circuit positioned above the fluid reservoir (see Figs. 1A, 1B for example), wherein the laminate fluidic circuit comprises: 
two or more layers (see i.e., “[...] the basic device shown in FIG. 1, having layers 12, 14, 16, 18 separated by spacing sheets 20a-c, 22a-c, 24a-c.” C4/L3-4) laminated together (C3/L62-67+) to define a substantially planar substrate (see Figs. 1A, 1B for example); 
one or more channels (30) defined between two layers of the substrate (see Figs. 1A, 1B for example); and 
a flexible conduit (e.g., flexible valve flap 34; when the flexible valve flap 34 is opened, a fluid communicating conduit encompassing an extent of at least channels 30 & 32 is formed, see C3/L46-55 & Figs. 1A, 1B, 2 & 3) defined by a portion of the substrate encompassing an extent of at least one of the channels (see Figs. 1-3 for example) that is partially separated or separable from the remainder of the substrate (see i.e., “Flap 34 forms a 
wherein the flexible conduit is deflectable with respect to the planar substrate toward the fluid reservoir such that the flexible conduit fluidly connects the at least one channel to the fluid reservoir (C3/L46-55+). 
Regarding claim 1, Hayenga et al. do not explicitly teach “the upper and lower walls and the opposed side walls of the encompassed extent of the channel are deflectable with respect to the planar substrate [...]”.  However, Hayenga et al. teach the “layers are preferably formed from a thin flexible material” (C3/L28-29).  Therefore, it would appear the deflectability feature has been taught.  In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select appropriate material desired to make the substantially planar substrate known in the art.  As noted by the Court in KSR, “[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one”, 550 U.S. at ___, 82 USPQ2d at 1396 (emphasis added), or solves a problem which is different from that which the applicant was trying to solve, may also be considered for the purposes of 35 U.S.C. 103. See MPEP 2141. 
Although Hayenga et al. appear to teach wherein each channel is defined by upper and lower walls (i.e., above and below the channel 30 in Fig. 1A) and opposed side walls (i.e., two 

Battrell et al. teach an apparatus comprising: 
a fluid reservoir (75, 97); and
a laminate fluidic circuit (¶ 0090+) positioned above the fluid reservoir (see Figs. 5A, 7A for example), wherein the laminate fluidic circuit comprises:
two or more layers laminated together to define a substantially planar substrate (see Figs. 7A-7B & ¶ 0090); 
one or more channels (94) defined between two layers of the substrate (see Fig. 7A for example), wherein each channel is defined by upper and lower walls and opposed side walls (i.e., “The aperture may be generally rectangular in cross section [...]” ¶ 0156); and
a flexible or elastic layer (76, 93, 103) defined by a portion of the substrate encompassing an extent of at least one of the channels (see Figs. 5, 7-8 for example) that is partially separated or separable from the remainder of the substrate (it is noted that the flexible or elastic layer 76/93/103 is separable, i.e., disassembled), the flexible conduit comprising the portion of the substrate and the encompassed extent of the channel (see Fig. 5 for example),
wherein the flexible or elastic layer (76, 93, 103) is deflectable with respect to the planar substrate toward the fluid reservoir such that the flexible conduit fluidly connects the at least one channel to the fluid reservoir (see Figs. 5B & 7B for example).


Regarding limitations recited in claims 1 & 5, which are directed to method of making a fluidic circuit (e.g., “two or more layers laminated together to define a substantially planar substrate”, “wherein the two or more layers comprise a first layer and a second layer laminated to the first layer”) it is noted that the limitations are given little patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.), see MPEP 2113 and 2114.  Therefore, since the device as recited in claims 1 & 5 is the same as the device disclosed by Hayenga et al., as set forth above, the claim is In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

Regarding claims 2, 4-6, 9 & 10, modified Hayenga et al. teach the apparatus:
2.	wherein the substrate comprises a cutout (see Fig. 3 layer 14) formed through the substrate and partially surrounding the portion of the substrate encompassing the extent of the channel (see Figs. 1B, 2 & 3 for example);
4.	wherein the two or more layers comprise a first layer (20a-c), a second layer (12), and a third layer (14), and wherein the first layer is disposed between the second layer and the third layer and comprises at least one slot forming the one or more channels when covered on opposed sides by the second layer and the third layer (see Fig. 1B for example);
5.	wherein the two or more layers comprise a first layer (20a-c) and a second layer (12) laminated to the first layer (C3/L62-67+), and wherein at least the first layer (20a-c) comprises at least one groove formed in a surface thereof and forming the one or more channels when covered by the second layer (see Fig. 1B for example);
6.	wherein the substrate comprises two or more layers of a polymeric material adhesively or thermally bonded together (C3/L26-40);
9.	further comprising a valve (40) operatively associated with at least one of the channels and the fluid reservoir to control flow between the fluid reservoir and at least one of the channels (C4/L1-33); and
10.	further comprising a rigid cover (12) disposed on the fluidic circuit and including a punch to deflect the flexible conduit away from the planar substrate and into the fluid reservoir (see i.e., “Pump 38 can also be designed such that an external mechanical apparatus, such as a solenoid, piezoelectric device, or an air pressure source is used to depress layer 12.” & Fig. 4). 
With regard to claims 9-10 (i.e., “[...] to control [...]”, etc.), these claims are considered process or intended use limitations, which do not further delineate the structure of the claimed apparatus from that of the prior art.  Since these claims are drawn to an apparatus statutory class of invention, it is the structural limitations of the apparatus, as recited in the claims, which are considered in determining the patentability of the apparatus itself. These recited process or intended use limitations are accorded no patentable weight to an apparatus. Process limitations do not add patentability to a structure, which is not distinguished from the prior art. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987) (see MPEP § 2114).  

Claim Rejections - 35 USC § 103
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayenga et al. (US 6431212) in view of Battrell et al. (US 2012/0177543), and further in view of Ludowise et al. (US 9725762).
Regarding claim 3, although Hayenga et al. teach cutouts of the flexible conduit (Figs. 2-3), the reference does not explicitly teach the substrate comprises a score line partially circumscribing the portion of the substrate encompassing the extent of the channel, wherein the score line enables the portion of the substrate to partially separate from the remainder of the substrate upon application of an external force to the portion of the substrate.

Ludowise et al. teach an apparatus comprising: 
a fluid reservoir (318); and 
a fluidic circuit positioned above the fluid reservoir (see Figs. 16-24 for example), wherein the fluidic circuit comprises: 
two or more layers (302, 304, 308) bonded together to define a substantially planar substrate (C33/L66-C34/L4); 
one or more channels (340, 355) defined within the substrate (see Figs. 16-24 for example), and 
a flexible conduit (305) defined by a portion of the substrate encompassing an extent of at least one of the channels (see Fig. 16 for example) that is partially separated or separable from the remainder of the substrate (C34/L51-58+), the flexible conduit comprising the portion of 
wherein the substrate comprises a cutout (312) formed through the substrate and partially surrounding the portion of the substrate encompassing the extent of the channel (see Fig. 16 for example);
wherein the substrate comprises a score line (312) partially circumscribing the portion of the substrate encompassing the extent of the channel (see Fig. 16 for example), wherein the score line enables the portion of the substrate to partially separate from the remainder of the substrate upon application of an external force to the portion of the substrate (C34/L59-67+);
wherein the two or more layers comprise a first layer (302), a second layer (304), and a third layer (308), and wherein the first layer (302) is disposed between the second layer (304) and the third layer (308) and comprises at least one slot forming the one or more channels when covered on opposed sides by the second layer and the third layer (see Figs. 16-24 for example);
wherein the two or more layers comprise a first layer and a second layer bonded to the first layer (C33/L66-C34/L4), and wherein at least the first layer comprises at least one groove formed in a surface thereof and forming the one or more channels when covered by the second layer (see Figs. 20 & 21 for example);
wherein the substrate comprises two or more layers of a polymeric material (C33/L8-32) adhesively or thermally bonded together (C33/L66-C34/L4);
further comprising a valve (330) operatively associated with at least one of the channels and the fluid reservoir to control flow between the fluid reservoir and at least one of the channels (C37/L8-25+);
further comprising a rigid cover (304) disposed on the fluidic circuit (C34/L15-16); and
further comprising a pierceable foil covering an opening of the fluid reservoir such that the fluid reservoir is sealed (C34/L15-19). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify the device of Hayenga et al. with a score line partially circumscribing the portion of the substrate encompassing the extent of the channel, as taught by Ludowise et al. (C34/L59-67+) to assist removing only a portion of a layer to selectively expose a desired conduit (C34/L59-67+).  

Claim Rejections - 35 USC § 103
Claims 1, 2 & 4-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langereis et al. (US 2008/0218934) in view of Battrell et al. (US 2012/0177543).
Regarding claim 1, Langereis et al. teach an apparatus comprising: 
a fluid reservoir (750/950, 760/960); and 
a fluidic circuit positioned above the fluid reservoir (see Figs. 10-13 for example), wherein the fluidic circuit comprises: 
two or more layers (e.g., foil stack S) bonded together to define a substantially planar substrate (see ¶ 0128 & Figs. 10-13 for example); 
one or more channels (e.g., 710) defined between two layers of the substrate (see Figs. 10-13 for example); and 
a flexible conduit (see e.g., movable valve 770 in Fig. 10 & passive valves 955, 965 in Fig. 12; when the movable valve is opened, a fluid communicating conduit encompassing an extent of at least the channel 710 is formed, see i.e., “The flap can be opened or closed by means of a liquid flow” ¶ 0043+) defined by a portion of the substrate encompassing an extent of at least one of the channels that is partially separated or separable from the remainder of the substrate, the flexible conduit comprising the portion of the substrate and the encompassed extent of the channel (see Figs. 10 & 12 for example), 
wherein the flexible conduit is deflectable with respect to the planar substrate toward the fluid reservoir such that the flexible conduit fluidly connects the at least one channel to the fluid reservoir (see Figs. 10 & 12 for example). 
Regarding claim 1, Langereis et al. do not explicitly teach “the upper and lower walls and the opposed side walls of the encompassed extent of the channel are deflectable with respect to the planar substrate [...]”.  However, Langereis et al. teach the use of flexible foils of various materials, thickness in microns, see ¶ 0038-0041.  Therefore, it would appear the deflectability feature has been taught.  In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select appropriate material desired to make the substantially planar substrate known in the art.  As noted by the Court in KSR, “[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt different one”, 550 U.S. at ___, 82 USPQ2d at 1396 (emphasis added), or solves a problem which is different from that which the applicant was trying to solve, may also be considered for the purposes of 35 U.S.C. 103. See MPEP 2141. 
Although Langereis et al. appear to teach wherein each channel is defined by upper and lower walls (i.e., above and below the channel 710 in Fig. 10) and opposed side walls (i.e., two opposed side walls of the channel 710 in layers 5, 6 in Fig. 11), the reference does not explicitly teach each channel is defined by upper and lower walls and opposed side walls.

See Battrell et al. supra.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Langereis et al. with a channel defined by upper and lower walls and opposed side walls, as taught by Battrell et al. (i.e., “The aperture may be generally rectangular in cross section [...]” ¶ 0156) as the change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  An ordinary skilled artisan at the time of the invention would have been motivated to do the foregoing in order control the fluid flow.  In addition, selecting one of known designs for a channel shape would have been considered obvious to one of ordinary skill in the art at the time of the invention.

Regarding limitations recited in claims 1 & 5, which are directed to method of making a fluidic circuit (e.g., “two or more layers laminated together to define a substantially planar substrate”, “wherein the two or more layers comprise a first layer and a second layer laminated to the first layer”) it is noted that the limitations are given little patentable weight in the product In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.), see MPEP 2113 and 2114.  Therefore, since the device as recited in claims 1 & 5 is the same as the device disclosed by Langereis et al., as set forth above, the claim is unpatentable even though the device of Langereis et al. may have been made by a different process.  In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

Regarding claims 2, 4-7 & 9-11, modified Langereis et al. teach the apparatus:
2.	wherein the substrate comprises a cutout formed through the substrate and partially surrounding the portion of the substrate encompassing the extent of the channel (see Figs. 11 & 13 for example);
4.	wherein the two or more layers comprise a first layer (5, 6), a second layer (4), and a third layer (7), and wherein the first layer is disposed between the second layer and the third layer and comprises at least one slot forming the one or more channels when covered on opposed sides by the second layer and the third layer (see Fig. 11 for example);
5.	wherein the two or more layers comprise a first layer and a second layer bonded to the first layer (see ¶ 0128 & Fig. 11), and wherein at least the first 
6.	wherein the substrate comprises two or more layers of a polymeric material (¶ 0141+) adhesively or thermally bonded together (¶ 0148-0149+);
7.	further comprising one or more electrodes (771) disposed on the flexible conduit (see ¶ 0130 for example);
9.	further comprising a valve (955) operatively associated with at least one of the channels and the fluid reservoir to control flow between the fluid reservoir and at least one of the channels (¶ 0131-0132);
10.	further comprising a rigid cover (1) disposed on the fluidic circuit and including a punch (927) capable of deflecting the flexible conduit away from the planar substrate and into the fluid reservoir (¶ 0131-0132); and
11.	further comprising a pierceable foil covering an opening of the fluid reservoir (see i.e., “[...] microvalve MV built up of a stack S of preprocessed foils.” ¶ 0128, 0131+) such that the fluid reservoir is sealed (see Figs. 10-13 for example). 
With regard to claims 8-10, these claims are considered process or intended use limitations, which do not further delineate the structure of the claimed apparatus from that of the prior art.  Since these claims are drawn to an apparatus statutory class of invention, it is the structural limitations of the apparatus, as recited in the claims, which are considered in determining the patentability of the apparatus itself. These recited process or intended use limitations are accorded no patentable weight to an apparatus. Process limitations do not add .  

Claim Rejections - 35 USC § 103
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langereis et al. (US 2008/0218934) in view of Battrell et al. (US 2012/0177543), and further in view of Ludowise et al. (US 9725762).
Regarding claim 3, although Langereis et al. teach cutouts of the flexible conduit (Figs. 11 & 13), the reference does not explicitly teach the substrate comprises a score line partially circumscribing the portion of the substrate encompassing the extent of the channel, wherein the score line enables the portion of the substrate to partially separate from the remainder of the substrate upon application of an external force to the portion of the substrate.
See Ludowise et al. supra.
.  

Response to Arguments
Applicant's arguments filed 01/07/2022 have been fully considered but they are not persuasive.
In response to the Applicant’s argument that the prior art fail to teach “the upper and lower walls and the opposed side walls of the encompassed extent of the channel are deflectable [...]”, Examiner disagrees.  
Hayenga et al. do not explicitly teach “the upper and lower walls and the opposed side walls of the encompassed extent of the channel are deflectable with respect to the planar substrate [...]”.  However, Hayenga et al. teach the “layers are preferably formed from a thin flexible material” (C3/L28-29).  Therefore, it would appear the deflectability feature has been taught.  Langereis et al. do not explicitly teach “the upper and lower walls and the opposed side walls of the encompassed extent of the channel are deflectable with respect to the planar substrate [...]”.  However, Langereis et al. teach the use of flexible foils of various materials, thickness in microns, see ¶ 0038-0041.  Therefore, it would appear the deflectability feature has been taught.  In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select appropriate material desired to make the substantially planar substrate known in the art.  As noted by the Court in KSR, “[w]hen a work is available in one different one”, 550 U.S. at ___, 82 USPQ2d at 1396 (emphasis added), or solves a problem which is different from that which the applicant was trying to solve, may also be considered for the purposes of 35 U.S.C. 103. See MPEP 2141. 
Applicant is thanked for their thoughtful amendments to the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jeon et al. (US 2002/0168278) teach a multilayered fluidic structure comprising a flexible conduit, see Figs. 2 & 5 for example.
Dausch et al. (US 2008/0123171) teach a multilayered flexible actuator, see Fig. 1 for example.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798